Private Use Permit
Contract
Between The
Forestry Development
Authority
&
Tartweh-Drapoh Resources

Management And |
Development Committee

(TDRMDC)

FLDA.
_ BO. Box 10-3010
Kappa House, Elise Satiby’s Compound
1000, Mourovia 10 Liberia

August, ZOIO

we > “=

REPUBLIC OF LIBERIA)
MONTSERRADO COUNTY)

PRIVATE USE PERMIT CONTRACT BETWEEN THE FORESTRY
DEVELOPMENT AUTHORIITY AND TARTWEH-DRAPOK RESOURCES
MANAGEMENT AND DEVELOPMENT COMMITTEE (TDRMDC) FOR
HARVESTING OF 33,162 HECTARES OF FORESTLAND LOCATED AT KPAYAN
DISTRICT, SINGE COUNTY, REPUBLIC OF LIBERIA

2010, by and between the Government of Liberia, through the Forestry Development
Authority, hereinafter referred to as the Authority, represented by its Managing Director,
Moses D. Wogbeh Sr., and the Tartweh-Drapoh Resources Management and Development
Committee (TDRMDC) of Kpayan District, Sinoe County, a duly registered corporation
under the Laws of Liberia, hereinafter referred to as Tartweh-Drapoh represented by its
Chairman, T. Konwroh Wesseh and Co-Chairman, Brown N. hereinafter
collectively the Parties, hereby;

WITNESSET &

WHEREAS, the Authority is statutorily responsible for the sustainable management and use
of all categories of forest resources;

WHEREAS, Tartweh-Drapoh Resources Management and Development Committee
(TDRMNC) of Kpayan District, Since County is a body elected by the Citizens of Tartweh-
Drapoh, Kpayan District, Sinoe County and given the Authority to act in its capacity as
custodian of a tract of 112,537 acres/45,543 hectares of forested Jand by virtue of inheritance
through a legitimate purchase from the Republic of Liberia;

WHERBAS, the Tartwch-Drapoh Resources Management and Development Committee
(TORMIIC) has organized itself'as a corporate entity as can be seen from copy of its Articles”
of Incorporation hereto attached and marked Exhibit “A” to form a cogent part of this Permit

WHEREAS, by virtue of Section 5.6 (d) (i) of the National Forestry Reform Law (NFRL) of
2006, copy of a duly certified Public Land Sale Deed issued in 1962 under the signature of
President William V.S. Tubman, in proof of ownership of the subject tract of land is hereto
attached and marked Exhibit “B” to form a cogent part of this Permit;

WHEREAS, in further verification of the subject properly, the Ministry of Lands,
Mines & Energy finally gives authentication and verification to the said
Tartweh-Drapah Deed through a leler under the signature of Acting Assistant
Minister Moxwell C. G. Gwee. Aflached also is the said verification letter
marked Exhibit “C" to form an integral part of this Contract;

WHEREAS, validation of the area in keeping with Section $.6 (a) Gil) of the NFRL and
Section 61 of FDA Regulation 102-07 shows that the said tract of land is diminished by
12,381 hectares due to overlap of 11,942 hectares with the University of Liberia Forest and

also by an overlap of 439 hectares with the Sapo National Park leaving a remainder of 33,162

TKio «

ce. Uf
BN ey KAS Nis
hectares of forestland for commercial forestry. The said validation report is hereto attached
and marked Exhibit “D” to form also an integral part of this Pennit;

WHEREAS, Tartweh-Drapoh is desirous of commercializing harvestable tree species on
the said tract of remaining 33,162 hectares of land;

WHEREAS, the Authority having examined Tartweh-Drapoh’s application and the
requirements of Section $.6 of the NFRL having been met, declares Tartweh-Drapoh
qualified for issuance of a Private Use Permit and

; NOW, THEREFORE, for and in consideration of the mutual promises and agreements
i : herein contained, the parties do hereby agree as follows:

1. Definitions

a, Authority: The Forestry Development Authdrity (FDA) created by an Act of
the Legislature on November 1, 1976.

b. Annual Operations Plan: the plan that guides the annual operations of the
Holder

c. Chain of Custody: the path of custodianship followed by logs, Timber and
wood products through harvesting, transport, interim storage, processing,
distribution and export from source of origin in the forest to end use.

d. Cade of Forest Harvesting Practices: a sct of standards for environmentally
sound forest use prepared by the Authority

e. Conservation: the sustainable management and protection of forest resources
to achieve maximum environmental, social, economic and scientific benefits
for present and future generations

f. Forestry: the science, art and practice of conservation of forest resources

g. Forest Resources License: any legal instrument pursuant to which the
Authority allows a person, subject te specified conditions, to extract forest
resources or make other productive and sustainable use of forest land. This
includes Forest management Contracts, Timber Sale Contracts, Forest Use
Permit and Private Use Permit.

b. Forestland: a tract of land, including its flora and fauna capable of producing
forest resources, or land set aside for the purpose of forestry, but not
including land in permanent scitlements and land that has been in long term
use for non-shifting cultivation of crops or raising livestock.

ji. Forest Product: any material or item derived from forest resources.

j. Forest Management Contract: forestry contract which covers a land area of
50,000 — 400,000 hectares.

bh (KEE oe TKW)
k. Holder: a person who holds a valid forest resources license
L Land Owner: a person who owns land by legal title

m.Operator: a person, harvesting or making commercial use of forest resources
under a forest resources license, including a person working as ag employee,
contractor or other sgent for a Holder.

n. Pre-Felling Operations: legal requirements of the Holder before felling of logs.
They include posting of required performance bond; preparation of initial
annual operations plan and preparation of environmental impact assessment.

o. Private Use Permit: a forest resource license issued by the Government to
allow commercial use of the forest resources on private land.

p- Public Use Permit: a forest resource license issued to extract forest resource
from aa area less than 1000 hectares.

q. Reforestation: the establishment of a tree plantation in a previously forested
area that has been affected by cutting, fire, or some other act of tree removal.

f. Societe Generale de Surveillance (SGS): the institution/campany responsible
to manage the Chain of Custody Systens.

s. Timber Sale Contract: a short term forest resources license issued by the
Government for a period of three (3) years that allows a person to harvest
timber from a specified tract of forest land.

2. Metes and Bounds of Tartwch-Drapoh Available Forest Land

Tartweh Dropoh available Forest lies within Latitudes 5°1°487-5°12’36” North.
of the Equator and Longitudes 8°38°24”-8°54°0" West of the Greenwich
meridian and it ts located in Sinve and Grand Kru Counties-

LIBERIA,

Tartweh Dropoh available commercial area boundary line commences at a point
near the Dugbae River (5°01734.97"N-8°48" 11.53" W); thence a lin¢ nuns along
the Dugbea River in the Eastern direction for 15,581 meters to the point on the
Western boundary of the University of Liberia Forest (5°03°09.46"N-
8°43°18.99"W); thence a line runs Due North for 4,244 meters to a point
(5°05’26.85"N-8°43? 18.99" W); thence a line runs Due West for 4,395 ineters to
a point (5°05°25.64”"N-8°45°41.83"W); thence a line runs N 45° E for 10,528
meters to a point (5°09°29.56"N-8°41°41.54" W); thence a line runs N 87° E for
7,887 meters to a point (5°09°41.60"N-8°37'22.65”"W); thence a line runs N 51°
W for 10,062 meters to the point on the three kilometers buffer of Sapo
National Park (5°13°09.72"N-8°41734.55"W); thence a line runs Due West for

np! FRO
WS

BN /¢ Al
$,381 meters to a point (5°13°09.80°N-8°44'°29.87" W); thence a line runs S 76°
W for 1,984 meters to a point ($°12°54.69"°N-8°45’32.37"W); thence a line runs
§ 86° W for 630 meters to a point (5°12°53.89”"N-8°45'52.81 °W),; thence a line
tuns N 77° W for 1,343 meters to a point (5°13'03.64"N-8°46735,29"W);
thence a line runs 5 78° W for 695 meters to a point (5°12°59.05"N-
8°46°57.34"W), thence a line runs N 76° W for 1,841 meters to a point
($°13712,59"N-8°47’ 55.68" W); thence a line runs S 42° W for 17,446 meters to
a point (5°06713.33"N-8°54°17.39"W); thence a line runs $ 53° E for 14,114
meters to the point of COMMENCEMENT (5°01°34.97"N-8°48 11,53" W);
embracing 33,162 hectares of forest land and NO MORE,

3. Map of Tartweh-Drapoh Forestland

ANALYSIS MAP OF THE VERIFICATION

Analysis Map of Tartweh Dropoh Deeded Land }
45,543 Hectares In Sinoe County id

TARTWEM DEEOED ban

\ TartWeh Available Land | £-= a
; 33,162 =

Brig [fr bbl TA
Ip

Liberta’s Forestry Development Authority

23,162 Hectares Located i: ins Sinoe County

eee 297, $20 seer OP new ce.

Deeded Land Map of Tartwoh Dropoh Community Forest, &

Bp of

ed by the Geographic Latorrnation & Remote Sensing Laboratory of FRA

Contract Objective

To harvest merchantable tree species from 33,162 hectares of tract of land
otherwise called the Tartweti-Drapoh Forest Land

To engage in reforestation of the srea involving indigenous species

To create alternative uses of the tract of land after harvesting of trees

To create employment for about 250 locals of the contract area and surrounding
towns and villages,

Contract Doration

The contract shalt be for twenty (20) years.

Chain of Custody System

ts keeping with Section 13.5 of the National Forestry Reform Law of 2006 and
sections (1-35) of FDA Regulation 108-07, the Chain of Custody System will apply
during the life and implementation of this contract. The system so established for the
tracking of logs, timber and wood products from forest to processing and then to
domestic or foreign market shall be managed by Societe Generale de Surveillance
(8G8) using SGS/Helveta equipment and software as provided for by section 3.2 @)
of the Chain of Custody System Management Contract of 2007,

ANla )vES

i 7. Vand Rental & Stumpage Tax

Consistent with Section 5.7(b) of the National Forestry Reform Law of 2006, the
i Company shall not be charged to pay land rental tax. However, stumpage shall be
paid consistent with Section 5.7 (©) of the National Forestry Reform Law and also
consistent with Section 22(b) of Regulation 107-07,

_ a. Other Fees & GOL Taxes

| All other fees and GOL ‘Taxes levied on the project shall be consistent with the
H Revenue Jaw of Liberia and FDA Regulation.

9 Pre-felling Date

i Before Company is certified for felling, all pre-felling operations including the
f following niust be completed:

an a. Posting US$50,000.00 performance bond
yi b. Submission of initial annual operations plan
| ¢. Environmental Impuet Assessment

: i| 10. Employment

Recrultment and employment by the Company shall be consistent with Labor Law of
Liberia and Intemational Labor Organization.

us Termination

i , This contract shall be terminated if the company upon notice of breach of any term of
ro this Contract fails to remedy said breach within a period of (60) sixty days.

9. Force Majeure

“| In the event of force majeure, which causes cither party from meeting its obligations
: herein stated, the Contract shall be suspended as long as the force majeure continues,

( 10. D Care

The Authority shall ensure that the Company maintains environmental quality of the

yt cutting area and comply with all other conditions consistent with the Liberia Code of
‘ Harvesting Practices to include:

a. Water course protection

b. Erosion prevention

¢. Prevention of pollution to rivers, streams and other waterways by disposal of

wastes
d. Prevention of fire disaster

The operation shall also be m conformity with intemational conventions to which

; Liberia is a party. They include: the Convention on Biodiversity, the International
. ‘Tropical Timber Agreement, the United Nation Framework Convention on Climate

TK)

BNid KAD Mee Wi
j

Change, the United Nations Convention to Combat Desertification, the Convention on
International ‘Trade In Endangered Specics and the RAMSAR Convention on Wetland
Management

lL. Governing Laws
tn effecting this Contract between the Corporation and the Authority, the relevant
Laws of Liberia including but not limited t the National Forestry Reform Law and
regulation governing Chain of Custody will prevail,

12, Binding Esféct

‘This Agreement is binding on the parties, their successers-in-office as if they were
physically present at execution of this instrument.

In witness whereof, we have affixed our signatures on the day and date first mentioned
above.

For the Authority

Approved:

Witness

Managing Director

For Tartweh-Drapoh

T. Konwroh Wesseh/Chairman-TDRMDC — Brown N. Wesseh/Co-Chairman-TDRMDC

itness
PSont DAVIS

ee ATI Nonqare (etFc.)
io. REPUBLIC OF LIBERIA ° OFFICE oF NOTARY PUrAIG

MONTSERRADO COURTY

5 Fe NOTARY CERTIFICATE .
PERSO ALLY APPEARED BEFORE ME, is my Office withitethe City of Montovia
Montesrrada County, Repbli¢ of Liberia, this ~ ~ 25th. day of,

, __PSBRIABY A.D. 2603 aduly Qualified Notary Public for and
: in the Gounty al Montsecrado, and the Republic 2 aforeside, the Parties to tbe attached
r| _ documents, a ;
bse . “ - ARTICIESO, OF INGORPORARION : *
a oF ae

DA BPyZH~DRAPOH. RESOOROR MANAGEME: NE AND DEY. COMPTECLS
(TDRMOG) , JANG.

oy digwatures on the aid

Ace OG in my presence
insrrument (6 12 be the person is) 3 hey. r epee

Therefore, ? Jokaeoie’ aL
pnb 5 hes male is

Sfocesitia, have sthac
metpaa ys.

E gave atiived we genuine Signetore. attesting
ny this transaction tn by ube pawer fi-rested tie

ooday of .. FRBROERY AG, 2003

aan A, Mentes Gwets
ublic Mémiserrace, Ra.

ramp afized. en the Original 7

pl

aa oe BA kf IE

MONROVIA, LIBERIA, WEST APRICE

REPUZLIC OF LIBERIA}
MONTSERRADO COUNTY

” “ARTICLES OF INCORPORATION

. : ___ OF . ”
ARTWEH-DRAPOH-RESOQURCES MANAGEMENT AND DEVELOPMENT

COMMITTEE (TORMOC), INC. .

_ We, the undersigned, for the pusposé of forming a Not-For-Profit Comaration, do
hateby make, subscribe, acknowledge and file info the office of the Minister of

Foreign Affairs’ of the: Republic -of Likeria, this. application. for.a Certificate of .

, Incorporation, pursuant to the provisions of the Business Corporation ‘Act of
January 3, 1977. - : ;
; ARTICLE+: NAME
The name of the Comoration.shallt be and herealter referred to ds “TARTWEH-.
URAPOH RESOURCES MANAGEMENT AND DEVELOPMENT COMMITTES ©
(TORAKOC), INE
ee o Te tee oo.

‘ARTICLE I; MOTTO"
‘The motto of the Coméraition shall be “Unity, Progress and Development’) ~

ARTICLE Ii: PURPOSES"

orporation is being

1. nafive.reserve forest in Kpanyan
i ied and bounds: “commencing
fern intersection of Sargbdh
‘! : ; ing on the magnetic bearing as
‘follows: thence running: North, 6 East 1220 chains parallel. with
- Kwituoh and Jedepo-to a point ting North 54 degree 30 minutes,
West 1100.chains to a point; tence ig’ South 52 degreds 30 minutes
East 720:‘chuins to the place of coimericement and containing 109,000
acfes.of land and rio more”. ‘ ye, .

2. ‘To. estatilish «and roaintain a local sommunityfribal develapment

corporafion to manage and ‘supervise any and all activities, including —

economic:and social programs for the people of Tartweh and Drepoh.

- 3, ‘To actforand'on behaif of itis ps upte of Tartweh and Drapoly and to lobby
for investors whether nalichal sv istemational and enter into agrecrie tt
whether Iease.6r joint vénturelpartnership'cr otherwise with.the advice and
consent of the tribat authorities of Tartwet-and.Drapoh,

4. To identify’ programs and projects througtt consultative inéelings ang
provide leadership and administrative guidance te the inipleitientation of
said programs. and. projects; ensure. that appropnate. guidelines dnd
regulations ate, obtained aft complied to.

§. To.solicit’ assistance for the’ funding of the corporation programs. "sinc
activities “and, blch cordial working refationsiip: with, tore! acd
international ‘organizations, in, the. fealization “ofthe
oojectives. 4G. . ae fe ot 2

A mandeinarocnoncassannne trivia

: a neutnpepmonsnsare acter
eee et ata apna enn

scandent Sst aaa a St AE RTE

areas

cabrones!

“Brown, Wesseh

6.To repart periodically to and maintain constant and continuous
~eommunication’ Tikes with tribal authorities of Tartweh and Orapoft. -

pad

To take title for properiy-. seal and personat by gifi, purchase, devise or
‘bequest, for ‘the purposes” ‘appropriate to its creation; and to hold, manage,

. control, lease, mongege, s sell and convey the same for the benefit of the
corporation; and

. To make By-Laws, noi inconsistent with any existing crisis law for the
govemance: andmanagement of its property;-and to do any other thing as
are done: ies lar’ Nob For-Profit: Corporation ‘under the Laws.

“ ARTICUE IV: PRINCIPAL OF! FICE

The principal office forthe tranbaction of business of this corporation shall be
located in the City of Greenville, County af Since, ‘Republic of tibeira, and it shail

establish sub-offices in Tartweh and Drapoh to carry the’ purpose of this.
somporation.

" ARTICLE: REGISTER ASENT |

The name anid ad ress of the Register Agent of the Corporation shail ba tir.
Mike S. Halden, Gretnvil, Sinoe County, Liberia.

subject io
Liberia Association Law, shalt hold offioe,
qualified but shall

RAM!

he | Clave and the
iF SUGCESSOLS are elected and

£O. Box 180, Tartweh
O. Box 186, Tariweh
; Box 180, Tartweh*
Box, 180, Drapoh
‘Box #20.  Drapoh

T. DoaiMoris

Mike S. Naklen
Emmariuel S. Wessel:

ARTICLE Vit ‘BOARD QE DIRECTORS.

The: mimbiet of directars constituting. the initial Board ot the: Corporation shail not
han three, By.

sic wii ASSETS

re. imavacably. and: ‘principaity dedicated to ENL
devel ment pumoses and no part of ‘any’ earnings or assets'sttall’be ound to.
the benefit of any member or any. other individual of the Corporatio :

“ARTICLE X

The Corporation’s existence shall begin upon the filing ‘of these Articles of. :

incorporation with the Ministry of Forign Affairs as of the filing date stated on
these Articles, .

IN WITNESS WHEREOF, We have
made, subscribed and acknowledged
this instrument this 2.47 day of

* . february AD. 2003.

IN THE PRESENCE OF:

i
{
i
:
f
i

sa a
; Abraham P...Sokan ~
INCORPORATOR

“Augustine G. Swen
INCORPGRATOR

"Toe Moris
" tNCORPORATOR

Brown N. Wesseh
INCORPGRATOR

t

it { : ; an Mike S. Naklen
roe INCORPORATOR

4,

* va

_ ARTICLES OF INCORPORATION —

OF

AREMEME ah-Tay. edhe

- REPUBLIC OF LIBERIA

" MINISTRY GF. FOREIGN: AFFAIRS

"DUPLICATE COPY

_. The Original Copy of this document. wos FILED in
eccordarice with Section 14 of the
” Business Corporation.dct an ~

s

MINISTER

. gh

A Bay ae

4 Forestry Development Authority requests Tartweh/Dropoh to demarcate their
deeded Jand property boundary lines to avoid possible trespass into the park
and the ULL. forests.

Below is an attached Map of Tartweh/Dropoh Deeded Land Property
ANALYSIS MAP OF THE VERIFICATION

Liberia's Forestry Seveluanient suthori

Analysis Map of Tartweh Drapoh Deeded Land &
45,543 Hectares in Sinoe County e

ti
Ld

cogs aan 3
Keptiiteiaead *
sunt

| RAY, Oeaded Land Map of Tartweh Drona Cammunity Forest
io at 33,182 Hectares Located in Sinae County

KE

EN ff
& i Forestry Development Authority

Sehilnt “D”

P.O. Box 10-3910

Elise Saliby’s Compound
Kappa House, Congo Town
Monrovia, Liberia

MEMORANDUM

TO: Kederick F, Johnson
Acting Managing Director

Forestry Development Authority
FROM: Augustine B.M. Johnson hele Pein Pw

Manager & Expert, GIS & RS/FDA

THROUGH: John D. Kantor, Snr. Dh ume
Technical Manager, R&D/FDA p fuse) Bh

Subject: Tartweh/Dropok Deeded Land Property in sinoe Coun:
DATE: August 10, 2009
Background

Predicated on a communication under the signature of Mr. William Draper, Chairman of
the Board of Directors, Tartweh/Dropoh Management Committe, requested an
authentication of a tribal deed, diagram and location of Tartweh/Dropoh property situated
and lying in kpayan District, Sinoe County. A team of technicians from the FDA was
mandated to visit Tartweh/Dropoh property for detail ground truthing, capturing of deed
land marks and sight seeing of the area for management’s reaction.

In light of the above, twa surveyors and two Global Positioning System, (GPS) operators,
traveled to the land under consideration to conduct a joint ground truthing exercise of the
area along with the tribal people and company representative.

Field Patrol

During the period August 4-9, 2009, the joint team patrolled a significant portion of the
area and gathered detail information relating to on. going multiple uses of the area, types
of vegetation, topology, and livelihood of communities dwellers within the parameters of
the forest.

oa TY

£(
i LAW IK,
Findings

Following an intensive tour by the team they observed and authenticated that:

*} Indeed the area overlapped with the Sapo National Park actual boundary and its
buffer zone which is (3) three kilometers;

&> ‘The percentage of Tartweh/Dropoh deaded land which overlapped with the Park
is 0.96% or 439 hectares;

% ‘Tartweh/Dropoh deeded land overlapped with the University of Liberia forest;

© ‘The percentage of Tartwel/Dropoh deeded land which overlapped with the ULL.
forest is 26.2% or 11,942 hectares:

The Western and Hastern portion of the area under investigation consists of
primary forest while the middle portion is totally degraded;

® The Westem and Eastern portion of the area actuatly covered by forest is suitable
for harvesting (commercial logemg and. sawn timber) is 85%.

® The Technical description/Metes & Bounds of Tartweh/Dropoh deeded land
property was plotied and verified on the grounds using precision gadgets;

® The commencement or starting point of Tartweh/Dropoh deeded land property is
Northem 0524890,16467 and Eastem 0557630,31520 (Universal Traverse
Mercator} on the surface of the Earth;

™ The area is the home of some protected and un-protected wildlife animal’s
species;

% The area is 297 kilometers away from Monrovia by way of Grand Bassa & River
Cess Counties;

Recommendation

In view of the verification and confirmation of documents for this area by the
Forestry Development Authority, we herein recommend that.

* That the deed be forwarded to the Ministry of Lands, Mines & Surveys for
authentication. After authenticating the deed and found legitimate, the FDA
should perform the below activities:

* As per National Forestry Reform Law (NFRL) of 2006 provision in chapter
five section 5.6, we therefore recommend that FDA Management issue a
Private Use Permit of the total land area of £22,537 geres or 45,543 hectares
to the people of Tartweh/Dropoh/Kpayan District in compliance with all

Gii,tiiv,v,vi) respectively.

* The area of Tariweh/Dropoh land which overlapped with the Sapo National
Park of Liberia and the University of Liberia forest should be subtracted from.
the total area and a new Technical Description/Metes & Bounds be re-written
on behalf of the people of Tartweh/Dropoh.

upe! TK
KA pexter Je
BLIC OF LIBERIA
MINISTRY OF LANDS MINES & ENERGY

P.O. BOX 10-9024
1000 MONROVIA 10, LIBERIA, WEST AFRICA
TEL.: (231).226-858, FAX: (231) 226-281

. We
April 16, 2010 Pa ls) bot C
Hon. Moses D, Wogbeh, St,
i ' Managing Director
J! Forestry Development Authority (FDA)
{ Monrovia, Liberia .

t | “as ate
ou | iAsayour communication of March 26,
ing. ; le deed from the

‘hes yours,

ACTING ASSISTANT
~ gt, Lewis presiding Judge Monthly and probate: genet, Stx06: gouty, probated this 3rd

aay of Septenber F ADs 19824 -Abraham Broun Glerk of | Monthly anal Probate court, ahrde .

county wavadsterel pe
orginal yoke i
granseribed by: Lydia Johnson; 2fa2/s9.

iyfe9s seu e839 4

-Rivitouty..

enpoh —

- Tootusebs of

AMD ard Seek of

eS Wactiays Poe
DIRECTOR OF ARCHLVES,

i
5

~ ai condbened ‘a:

* Land Comatlasione

aa, alptesata {the necédpt, tie o

by these’ presemo do, give, grant, soit endl contin urbe the said,

scutors, adwinisbrators, end assigns forever aL.

foray at ‘yarrant a

gerry’. Wayne,”
